J-S50016-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: M.R.C., A MINOR         IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA




APPEAL OF: R.R., MOTHER

                                                  No. 4 EDA 2015


           Appeal from the Order Entered November 25, 2014
          In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0000360-2013
                                    CP-51-DP-0002282-2011


IN THE INTEREST OF: S.J.C., A MINOR         IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA




APPEAL OF: R.R., MOTHER

                                                  No. 5 EDA 2015


           Appeal from the Order Entered November 25, 2014
          In the Court of Common Pleas of Philadelphia County
            Family Court at No(s): CP-51-DP-0000361-2013
                                   CP-51-DP-0002283-2011


BEFORE: PANELLA, J., MUNDY, J., and JENKINS, J.

MEMORANDUM BY MUNDY, J.:              FILED SEPTEMBER 28, 2015
J-S50016-15


       Appellant, R.R. (Mother), appeals from the November 25, 2014

decrees involuntarily terminating her parental rights to her twin daughters,

M.R.C. and S.J.C. (the Children).1 After careful review, we affirm.

       The record reveals the following factual and procedural history, in

relevant part. The Children were born prematurely in March 2011, and they

suffer from chronic lung disease. N.T., 10/8/14, at 22, 24. As a result, the

Children are prescribed daily medication.        Id. at 24.   In addition, S.J.C.

suffers from a blood disorder and a weak digestive system.          Id.   Mother

received in-home assistance with the Children from the Philadelphia

Department of Human Services, Children and Youth Division (DHS), among

other agencies, including, but not limited to, medical/nursing assistance. 2

Id. at 22.

       In July 2011, DHS received a report that M.R.C. was failing to thrive.

Id.   On November 7, 2011, following a weekend visit of the Children with

D.L. (Father), a visit that Mother permitted, DHS convinced Mother to take

the Children to the hospital, where they were diagnosed with respiratory

syncytial virus (RSV) and infections in their lungs and breathing passages.



____________________________________________


1
  D.L., the Children’s biological Father did not appeal the decrees terminating
his parental rights.
2
  Mother testified that she has an older son, age eight, and an older
daughter, age six, who are in her custody. N.T., 11/25/14, at 25.



                                           -2-
J-S50016-15


Trial Court Opinion, 3/3/15, at 2.3            Upon discharge from the hospital on

November 14, 2011, the DHS caseworker filed an application for protective

custody “to ensure the safety of the [C]hildren.” Application for Protective

Custody, 11/14/11. That same day, the trial court granted DHS’s application

pursuant to 42 Pa.C.S.A. § 6324, on the basis that “continuation in the home

would be contrary to the health, safety and welfare” of the Children, and the

Children were placed in the custody of DHS. Id. On December 12, 2011,

the trial court adjudicated the Children dependent.              Id.    They reside

together in a pre-adoptive medical foster home. N.T., 10/8/14, at 24, 26.

       On June 20, 2013, DHS filed separate petitions for a goal change to

adoption and for the involuntary termination of Mother’s and Father’s

parental rights. The trial court held hearings on the petitions on October 8,

2014, and November 25, 2014, during which the following witnesses

testified: Dr. William Russell, who performed a parenting capacity evaluation

with respect to Mother; Janet Thurston, DHS caseworker; Becky Rossi,

Bethanna Foster Care Agency caseworker; Father; and Mother.

       On November 25, 2014, by separate decrees, the trial court

involuntarily terminated Mother’s and Father’s parental rights to the Children

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b).         On December

22, 2014, Mother filed pro se notices of appeal and concise statements of
____________________________________________


3
  The trial court’s Rule 1925(a) opinion does not contain pagination, for ease
of review we have assigned each page a corresponding page number.



                                           -3-
J-S50016-15


errors complained of on appeal pursuant to Pennsylvania Rule of Appellate

Procedure 1925(a)(2)(i), which this Court consolidated sua sponte.4       The

trial court filed an opinion pursuant to Pa.R.A.P. 1925(a) on March 3, 2015.

       On appeal, Mother presents the following issues for our review.

              1. Whether the trial court erred and/or abused its
              discretion by terminating the parental rights of
              [M]other … pursuant to 23 Pa.C.S.A. [§] 2511(a)(1)
              where [M]other presented evidence that she
              consistently tried to perform her parental duties and
              met all of her FSP goals[?] Mother was consistently
              visiting with her children and attended medical
              appointments throughout the length of her children’s
              placement.     The record does not establish that
              mother evidenced a settled purpose to relinquish her
              parental rights nor does the record establish that she
              was unable to perform her duties with adequate
              services in place to help her[?]

              2. Whether the trial court erred and/or abused its
              discretion by terminating the parental rights of
              [M]other … pursuant to 23 Pa.C.S.A. [§] 2511(a)(2)
              where mother presented evidence that she has
              remedied her situation by meeting all of her [FSP]
              goals and has the present capacity to care for her
              children just as she cares for her other two children
              who live with her currently[?]

              3. Whether the trial court erred and/or abused its
              discretion by terminating the parental rights of
              [M]other … pursuant to 23 Pa.C.S.A. [§] 2511(a)(5)
              where evidence was provided to establish that
              mother voluntarily accepted services from different
              agencies including DHS and that she is capable of
____________________________________________


4
  On April 9, 2015, Mother’s trial counsel filed an application to withdraw as
counsel with this Court, which we granted by order filed on April 21, 2015.
On April 30, 2015, the trial court appointed new counsel to represent Mother
on appeal.



                                           -4-
J-S50016-15


            caring for her children with these services just as she
            is capable of caring for her two other children that
            are in her care who also have medical issues[?]

            4. Whether the trial court erred and/or abused its
            discretion by terminating the parental rights of
            [M]other … pursuant to 23 Pa.C.S.A. [§] 2511(a)(8)
            where evidence was presented to show that [M]other
            is capable of caring for her children after meeting all
            her FSP goals[?] No evidence was presented that
            mother would be unable to care for her children with
            appropriate support and services in her home.

            5. Whether the trial court erred and/or abused its
            discretion by terminating the parental rights of
            [M]other … pursuant to 23 Pa.C.S.A. [§] 2511(b)
            evidence was presented that established the children
            lived with [M]other for [] several months and mother
            consistently visited and attended family school with
            her children to maintain her parental bond with her
            children[?]

Mother’s Brief at 7-8.

      Our review is guided by the following well-settled law.

            The standard of review in termination of parental
            rights cases requires appellate courts to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record. If the
            factual findings are supported, appellate courts
            review to determine if the trial court made an error
            of law or abused its discretion. A decision may be
            reversed for an abuse of discretion only upon
            demonstration       of   manifest      unreasonableness,
            partiality, prejudice, bias, or ill-will. The trial court’s
            decision, however, should not be reversed merely
            because the record would support a different result.
            We have previously emphasized our deference to
            trial courts that often have first-hand observations of
            the parties spanning multiple hearings.




                                       -5-
J-S50016-15


In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated

analysis.

            Initially, the focus is on the conduct of the parent.
            The party seeking termination must prove by clear
            and convincing evidence that the parent’s conduct
            satisfies the statutory grounds for termination
            delineated in Section 2511(a). Only if the court
            determines that the parent’s conduct warrants
            termination of his or her parental rights does the
            court engage in the second part of the analysis
            pursuant to Section 2511(b): determination of the
            needs and welfare of the child under the standard of
            best interests of the child. One major aspect of the
            needs and welfare analysis concerns the nature and
            status of the emotional bond between parent and
            child, with close attention paid to the effect on the
            child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). The

burden is upon the petitioner to prove by clear and convincing evidence that

the asserted statutory grounds for seeking the termination of parental rights

are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).




                                    -6-
J-S50016-15


       Instantly, we conclude that the trial court properly terminated Mother’s

parental rights pursuant to Section 2511(a)(2) and (b), which provide as

follows.5

              § 2511. Grounds for involuntary termination

              (a) General Rule.—The rights of a parent in regard
              to a child may be terminated after a petition filed on
              any of the following grounds:

                                               …

                     (2) The repeated and continued incapacity,
                     abuse, neglect or refusal of the parent has
                     caused the child to be without essential
                     parental care, control or subsistence necessary
                     for his physical or mental well-being and the
                     conditions and causes of the incapacity, abuse,
                     neglect or refusal cannot or will not be
                     remedied by the parent.

                                                   …

              (b)    Other     considerations.--The      court   in
              terminating the rights of a parent shall give primary
              consideration to the developmental, physical and
              emotional needs and welfare of the child. The rights
              of a parent shall not be terminated solely on the
              basis of environmental factors such as inadequate
              housing, furnishings, income, clothing and medical
____________________________________________


5
  This Court need only agree with any one subsection of 23 Pa.C.S.A.
§ 2511(a), along with Section 2511(b), in order to affirm the termination of
parental rights. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en
banc). Therefore, in light of our disposition as to Section 2511(a)(2), we
need not consider Mother’s arguments with respect to Section 2511(a)(1),
(5), and (8). Nevertheless, upon careful review of the trial court’s Rule
1925(a) opinion, we agree with the trial court that termination pursuant to
Section 2511(a)(5) and (8) was also proper. See Trial Court Opinion,
3/3/15, at 3-5.



                                           -7-
J-S50016-15


            care if found to be beyond the control of the parent.
            With respect to any petition filed pursuant to
            subsection (a)(1), (6) or (8), the court shall not
            consider any efforts by the parent to remedy the
            conditions described therein which are first initiated
            subsequent to the giving of notice of the filing of the
            petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

     To satisfy the requirements of Section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following

elements.

            (1) repeated and continued incapacity, abuse,
            neglect or refusal; (2) such incapacity, abuse,
            neglect or refusal caused the child to be without
            essential parental care, control or subsistence
            necessary for his physical or mental well-being; and
            (3) the causes of the incapacity, abuse, neglect or
            refusal cannot or will not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted).   “The grounds for termination [of parental rights under Section

2511(a)(2),] due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary, those grounds may

include acts of refusal as well as incapacity to perform parental duties.” In

re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002).

     With respect to Section 2511(b), the requisite analysis is as follows.

            Subsection 2511(b) focuses on whether termination
            of   parental   rights  would  best   serve   the
            developmental, physical, and emotional needs and
            welfare of the child. In In re C.M.S., 884 A.2d
1284, 1287 (Pa. Super. 2005), this Court stated,
            “Intangibles such as love, comfort, security, and

                                     -8-
J-S50016-15


             stability are involved in the inquiry into the needs
             and welfare of the child.” In addition, we instructed
             that the trial court must also discern the nature and
             status of the parent-child bond, with utmost
             attention to the effect on the child of permanently
             severing that bond. Id. However, in cases where
             there is no evidence of a bond between a parent and
             child, it is reasonable to infer that no bond exists.
             In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
             2008). Accordingly, the extent of the bond-effect
             analysis necessarily depends on the circumstances of
             the particular case. Id. at 63.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      On appeal, Mother argues that her conduct does not warrant

termination under Section 2511(a)(2) because she has completed all of her

Family Service Plan (FSP) goals.     Mother’s Brief at 17.   Specifically, she

asserts that she complied with the goals of attending the Achieving

Reunification Center, family school, individual therapy, and parenting

classes. Id. In addition, Mother asserts that she can provide a safe home

for the Children, and that she is caring for her other children competently.

Id. Finally, Mother asserts that the Children “are now healthier than they

were several years ago”, and that she has the present capacity to care for

them. Id. For the reasons that follow, we discern no abuse of discretion by

the trial court.

      At the conclusion of the termination hearing, the trial court stated the

following in open court.

             Mom has been and is compliant with her FSP
             objectives. However, that is not the issue. The
             issue as counsel has ably stated which I wrote down

                                     -9-
J-S50016-15


               [ ] with respect to mom is, can the mom parent
               these two medically needy children? The testimony
               regarding that from Dr. Russell as well as the social
               workers was, no. She can’t effectively parent these
               children due to capacity issues.         Mother even
               testified today regarding the medication and after
               three years in care, unfortunately not that she
               doesn’t care but unfortunately she got it wrong.
               That’s very telling in this case. I have to do what’s
               in the best interest of the child[ren] to ensure their
               safety.

N.T., 11/25/14, at 42.

         Dr. William Russell, an expert in Forensic Evaluations, testified that he

performed a parenting capacity evaluation with respect to Mother in April

2014.      N.T., 10/8/14, at 7.    Dr. Russell concluded that Mother “was not

prepared or capable of caring for the safety and permanency of these

[C]hildren at the time of the evaluation.” Id. at 11. Dr. Russell explained

that Mother has an IQ in the borderline range, and that “[Mother] has a

good deal of difficulty abstracting, taking apart things, taking apart

alternatives.      She has great difficulty anticipating actions or anticipating

activities, which is a critical component of parenting.      Especially, with any

type of child with any problems…” Id. at 13. Dr. Russell testified that, in

his opinion, Mother “was not able to provide the safety for permanency, and

unless     there    was   some    dramatic   change   or   something    happened

dramatically, I don’t think that was going to change in the near future.” Id.

at 17.




                                       - 10 -
J-S50016-15


      Similarly, Janet Thurston, the DHS caseworker, testified on cross-

examination by the Child Advocate, as follows.

              Q. In your opinion, do you believe that the mother
              really understood the challenges that these twin
              children face because of their medical issues?

              A. No.

              Q. Do you believe that mother will, ever, even one
              day, acquire the ability to properly parent severely ill
              children?

              A. No.

              Q. You don’t believe that?

              A. No.

Id. at 27.

      Likewise, Becky Rossi, the Bethanna Foster Care Agency caseworker,

testified that she does not believe Mother has the ability to administer the

medication required for the Children. Id. at 30. She explained that she has

attended the Children’s medical appointments with Mother, and that Mother

“never ask[s] any questions, and, yet, afterwards she doesn’t understand

their needs and she doesn’t understand what’s required.”                Id. at 30-31.

Further,     she   explained   that   Mother     “is   very   passive   during   doctor

appointments and doesn’t ask any questions. [ ] [T]he doctors will direct it

to her and say, ‘Do you need any more information?’ And she never has any

questions.” Id. at 31.




                                        - 11 -
J-S50016-15


      Finally, Mother testified on direct examination with respect to the

Children’s medical needs, as follows.

            Q. Tell me what medical needs, your understanding
            of what their current medical needs are?

            A. (No response.)

            Q. Are they on oxygen?

            A. No. (Inaudible) well, they have been off the
            oxygen. They recently – when I told her their [sic]
            doctor said they no longer need the pump no more,
            (inaudible) they was going to give them – only
            reason – because they didn’t have allergies.

                                        …

            Q. What is your understanding of what – like from
            the minute the girls wake up what kind of medical
            treatment you might need to give them on a regular
            basis – on a daily basis, like, if they were with you
            today what would you have to do with them?

            A. I would (inaudible) I guess their medicine
            (inaudible) asthma pump, they have a breathing
            machine.

            Q. Okay, so do you know how often they get the
            asthma pump?

            A. Yes.

            Q. How often?

            A. The albuterol is every four hours, the Flovent (sic)
            is as needed.

            Q. Are the girls on any kind of monitors?

            A. No.

N.T., 11/25/14, at 29-30.

                                     - 12 -
J-S50016-15



      However, Rossi testified on rebuttal by counsel for DHS to the

following.

             Q. Miss Rossi, mother just testified on direct
             examination having been asked by her attorney
             about the children’s medical care, the children get
             Albuterol every four hours and Flovent as needed; is
             that correct?

             A. No.

             Q. What’s the correct medication schedule for the
             children?

             A. They get Flovent twice daily and Albuterol as
             needed but only every four hours.

             Q. Mom also mentioned an asthma pump, is this
             [sic] such a thing as an asthma pump?

             A. I’m not sure what she’s referring to –

             Q. – okay. Are the children under the care of any
             other medicines or instruments?

             A. They have another allergy medicine that they take
             daily, I don’t know the name of it but that’s a daily
             medicine.

             Q. Are there any machines that they use at any
             time?

             A. Sometimes in the winter if they get a bad cough
             they use a nebulizer.

Id. at 32.

      Based on the foregoing testimonial evidence, we discern no abuse of

discretion by the trial court in concluding that Mother’s repeated and

continued incapacity has caused the Children to be without essential

                                     - 13 -
J-S50016-15


parental care, control or subsistence necessary for their physical well-being,

and that the causes of Mother’s incapacity cannot or will not be remedied.

Thus, Mother’s issue fails with respect to Section 2511(a)(2).

      With respect to Section 2511(b), Mother argues that the Children

“have lived with [her] for the first months of their lives and have a strong

bond with [her] and [their] siblings.” Mother’s Brief at 20. Further, Mother

argues that her “continued visitation with her children has kept this bond

strong[;] therefore, termination of mother’s rights does [not] serve [their]

physical and emotional needs and welfare.” Id. We disagree.

      This Court has explained the trial court’s role in assessing the needs

and welfare of the child, as follows.

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. Additionally, this Court
            stated that the trial court should consider the
            importance of continuity of relationships and whether
            any existing parent-child bond can be severed
            without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015), quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).

      Herein, the trial court found that the Children “have established a bond

with their foster parents of three years…. The foster parents provide a safe

and appropriate home and meet the needs, including all medical needs, of




                                        - 14 -
J-S50016-15


the [C]hildren….”    Trial Court Opinion, 3/3/15, at 5 (citations to record

omitted).

      Thurston testified that the Children have been in the same medical

foster home for 34 months at the time of the termination hearing, and that

the foster parents are meeting the Children’s needs. N.T., 10/8/14, at 24.

She testified that the Children “are extremely bonded with these foster

parents.    They address them as mom and dad.”          Id. at 25.     Thurston

testified that Mother has consistently attended weekly visits with the

Children during their dependency, but that the Children have a primary

parental bond with “[t]he current medical foster parents.”       Id.   Likewise,

Rossi testified, in part, that the Children “look to the foster parents as their

parents. They call them mommy and daddy.” Id. at 29.

      The foregoing testimonial evidence demonstrates that the Children

have a parental bond with their pre-adoptive foster parents and not with

Mother.     Moreover, the totality of the record evidence overwhelmingly

demonstrates that involuntarily terminating Mother’s parental rights would

best serve the developmental, physical, and emotional needs and welfare of

the Children.   See In re J.M., supra.        Thus, Mother’s issue fails with

respect to Section 2511(b).

      Based on the foregoing, we conclude the trial court did not abuse its

discretion in terminating Mother’s parental rights pursuant to 23 Pa.C.S.A.




                                     - 15 -
J-S50016-15


§ 2511(a)(2) and (b). See In re T.S.M., supra. Accordingly, we affirm the

trial court’s November 25, 2014 decrees.

     Decrees affirmed.

     Judge Panella joins the memorandum.

     Judge Jenkins concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/28/2015




                                   - 16 -